                                                           United
Case 4:21-cv-00180 Document 1 Filed on 01/19/21 in TXSD Page 1 of States
                                                                  16 Courts
                                                          Southern District of Texas
                                                                   FILED
                                                             January 19, 2021
                                                        Nathan Ochsner, Clerk of Court
Case 4:21-cv-00180 Document 1 Filed on 01/19/21 in TXSD Page 2 of 16
Case 4:21-cv-00180 Document 1 Filed on 01/19/21 in TXSD Page 3 of 16
Case 4:21-cv-00180 Document 1 Filed on 01/19/21 in TXSD Page 4 of 16
Case 4:21-cv-00180 Document 1 Filed on 01/19/21 in TXSD Page 5 of 16
Case 4:21-cv-00180 Document 1 Filed on 01/19/21 in TXSD Page 6 of 16
Case 4:21-cv-00180 Document 1 Filed on 01/19/21 in TXSD Page 7 of 16
Case 4:21-cv-00180 Document 1 Filed on 01/19/21 in TXSD Page 8 of 16
Case 4:21-cv-00180 Document 1 Filed on 01/19/21 in TXSD Page 9 of 16
Case 4:21-cv-00180 Document 1 Filed on 01/19/21 in TXSD Page 10 of 16
Case 4:21-cv-00180 Document 1 Filed on 01/19/21 in TXSD Page 11 of 16
Case 4:21-cv-00180 Document 1 Filed on 01/19/21 in TXSD Page 12 of 16
Case 4:21-cv-00180 Document 1 Filed on 01/19/21 in TXSD Page 13 of 16
Case 4:21-cv-00180 Document 1 Filed on 01/19/21 in TXSD Page 14 of 16
Case 4:21-cv-00180 Document 1 Filed on 01/19/21 in TXSD Page 15 of 16
Case 4:21-cv-00180 Document 1 Filed on 01/19/21 in TXSD Page 16 of 16
